Citation Nr: 0119240	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
status post transplant surgery, secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972. 

This matter previously came to the Board of Veterans' Appeals 
(the Board) on appeal from a June 1995 rating decision by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claimed disorders.

In a decision dated in March 1998, the Board denied the 
veteran's appeal.  Thereafter, the veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In December 2000, the Court vacated the March 1998 decision 
and remanded the case to the Board for compliance with the 
recent enactment of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A). 

The Board notes that the veteran contacted the RO to attempt 
to reopen his claim for service connection for cirrhosis of 
the liver, status post transplant surgery, secondary to 
hepatitis C subsequent to the Board's March 1998 decision.  
Rating decisions in July 2000 and September 2000 declined to 
reopen the veteran's claim.  The veteran filed a timely 
notice of disagreement, and in October 2000, a statement of 
the case was furnished on the issue of whether new and 
material evidence was submitted to reopen a claim for 
entitlement to service connection for cirrhosis of the liver, 
status post transplant surgery, secondary to hepatitis C.  
The veteran then filed a timely substantive appeal, thus 
perfecting an appeal to the Board as to this matter.  
38 C.F.R. § 20.200 (2000).  

In light of the Court's order to vacate the Board's March 
1998 decision, the issue of entitlement to service connection 
for cirrhosis of the liver, status post transplant surgery, 
secondary to hepatitis C, is on appeal on a de novo basis at 
this time.  Therefore, the later appeal on a finality basis 
as to this same issue is moot and subsumed into the current 
appeal.  


REMAND

As recognized by the Court in its December 2000 order, during 
the pendency of this appeal, the President signed into law 
the VCAA of 2000, which requires VA to make reasonable 
efforts to assist all claimants in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

In the March 1998 decision, the Board denied the veteran's 
claim for service connection as "not well-grounded."  In 
addition to the developmental requirements referred to above, 
VCAA also eliminated the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

The veteran's DD Form 214 shows that his military 
occupational specialty was an electric power production 
specialist.  The veteran has stated that he was assigned to 
other duties during service that exposed him to blood 
products, which then led to the development of hepatitis C.  
The veteran's service administrative/personnel records (201 
file), which are not yet of record, may help to corroborate 
the veteran's statements.   

In a statement dated in April 2001, the veteran's 
representative requested a remand of this case.  

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and inform him of the type of 
information, or lay and medical evidence, 
that would best serve to substantiate his 
claim.  

As part of this notice, the RO should 
specifically request that the veteran 
provide the names, addresses, and 
approximate dates of treatment of any 
additional health care providers, VA and 
non-VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the claimed disorders and 
who may have expressed an opinion linking 
such to his service.  

With any necessary authorization or 
medical releases from the veteran, the RO 
should attempt to obtain legible copies 
of any pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.  Regardless of the 
veteran's response, the RO should attempt 
to obtain any outstanding VA treatment 
records that may be available.

The RO should attempt to obtain the 
veteran's service 
administrative/personnel records (201 
file).

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain these records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2),(c).

3.  In a December 2000 statement, the 
veteran requested a hearing before a 
hearing officer at the RO.  The RO should 
schedule this hearing for the veteran.   

4.  Following the above, the RO should 
arrange for review of the claims file by 
an appropriate medical specialist for the 
purpose of ascertaining the etiology of 
the claimed cirrhosis of the liver, 
status post transplant surgery, and 
hepatitis C.  If the medical specialist 
concludes that another examination is 
necessary, the RO should schedule the 
veteran for an examination.  

The medical specialist should be asked to 
provide an opinion as to whether it is as 
likely as not that cirrhosis of the 
liver, status post transplant surgery, 
and hepatitis C, is/are causally related 
to the veteran's active service, 
including exposure to Agent Orange.  

Any opinions expressed by the specialist 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested specialist's 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
cirrhosis of the liver, status post 
transplant surgery, as secondary to 
hepatitis C.  

If the benefits sought on appeal remain denied, the RO should 
issue the veteran and his representative a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

